Case 1:16-cv-07586-AJN-BCM Document 188 Filed 01/20/21 Page1of1

JacksonLewis

My DIRECT DIAL Is: (631) 247-4661
My EMalL ADDRESS IS: NOEL, TRIPP@JACKSONLEWIS.COM

 

VIA ECF

Hon. Judge Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Rm. 2102
New York, New York 10007

Dear Judge Nathan:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:

DATE FILED: 172172021

 

Jackson Lewis P.C.
58 South Service Road, Suite 250
Melville NY 11747

(631) 247-0404 Direct

(631) 247-0417 Fax

jacksonlewis.com

January 20, 2021

Re: Green v. Humana at Home, Inc. et al.
Civil Case No.: 16-cv-7586

 

As counsel for Defendant in the above matter, we write further to the prior updates
and Court orders (Dkt. 185-187) to notify the Court that Defendant and the Kinkead Plaintiff class
are still in the process of finalizing their settlement and submitting same to Judge Meyer for
approval (having most recentl_ conferred on o_ en issues and circulated a new draft this ast Frida__
Januar. 15 2021. Defendant res ectfull. re uests an additional thirt, da_s to _ rovide a further
update, or submit to this Court copies of the settlement papers filed in Kinkead_ Plaintiff Green
takes no position as to this request. We thank the Court for its continued attention.

NPT:de
ce: Counsel of Record (via ECF)

4840-6265-3654, v. 1

SO ORDERED.
Resnectfullv submitted

Na Quali

soorperep, __!/21/2021
ALISON J. NATHAN, U.S.DJ.

 

 

 

 
